Justice BAER,
concurring.
I join the majority opinion, but write separately to disassociate myself from the majority’s discussion of the merits of the ineffective assistance of counsel claims included in Junius Burno’s direct appeal, upon which the trial court relied in granting him a new trial. I agree with the majority that the trial court addressed the ineffectiveness claims on direct appeal pursuant to the Bomar1 exception to Commonwealth v. Grant, 572 Pa. 48, 813 A.2d 726 (2002), a process this Court rejected in our recent decision in Commonwealth v. Holmes, 621 Pa. 595, 79 A.3d 562 (2013). I further agree with the majority that “Holmes’s express disapproval of extensions of Bomar, and its limiting of Bomar to that case’s pr e-Grant facts, requires Burno’s ineffective assistance of counsel *979claims to be deferred to PCRA review.” Op. at 971 (footnote omitted).
The majority’s analysis, however, does not end upon concluding that the trial court erred by addressing and ultimately granting relief on the ineffectiveness claims while the case was on direct appeal. Rather, it finds that “deferral without commentary upon the ineffectiveness claims giving rise to the Commonwealth’s appeal would be fruitless and may cause confusion.” Op. at 972. Thus, it proceeds to “address the claims for the sake of clarity.” Id. Following a lengthy discussion of why the trial court’s rulings on the merits of the ineffectiveness claims were erroneous, the majority cautions the lower court that “in the likely event Burno presents the court with ineffective assistance of counsel claims under the auspices of the PCRA, the court should look to this Court’s opinion for guidance, particularly as it relates to an assessment of the Strickland/Pierce prejudice prong.” Id. at 977-78.
I find this obiter dictum in addressing the Commonwealth’s appeal to be unnecessary and problematic, particularly when this Court has not afforded similar “guidance” in post-Holmes direct appeals filed by defendants. In addressing the trial court’s denial of relief on ineffectiveness claims in the direct appeal in Commonwealth v. Stollar, — Pa.-, 84 A.3d 635 (2014), this Court, without entertaining the merits of the ineffectiveness claims stated, “we dismiss Appellant’s two ineffective assistance of counsel claims raised herein, without prejudice should Appellant decide to include and potentially further develop these two claims in a timely filed petition pursued under the PCRA.” Id. at 652. See also Commonwealth v. Arrington, — Pa. -, 86 A.3d 831, 856 (Pa.2014) (declining to address ineffectiveness claims rejected by the trial court on direct appeal and dismissing them without prejudice to the appellant’s right to pursue them on collateral review).
While it can be argued that judicial economy will be served by providing guidance to the lower court on how to adjudicate claims that Burno will likely raise in a future collateral proceeding, I believe the better approach is the one taken in Stollar and Arrington — to exercise judicial restraint and refrain from entertaining deferred claims that will subsequently be presented on collateral review. Moreover, as noted, I perceive no justification for deciding the merits of ineffectiveness claims included in appeals filed by the Commonwealth, as the majority does here, and declining to consider ineffectiveness claims when raised in a defendant’s direct appeal, as occurred in Stollar and Arring-ton.
Justice TODD joins this concurring opinion.

. Commonwealth v. Bomar, 573 Pa. 426, 826 A.2d 831 (2003).